Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation:
"the base"
in 
Lines 2-3.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Sakata (US 20200101624 A1).
Regarding Claim 1, Sakata discloses:
a substrate treating apparatus (1), comprising:
a first transport mechanism (7) configured to transport a substrate (W), the first transport mechanism including:
a hand (21); and
a hand driving unit (24 & 25) configured to move the hand,
the hand including:
a base (56);
a suction portion (48) attached to the base, configured to flow gas along a top face of the substrate, and to suck the substrate upward without contacting the substrate [0050];
a first receiver (49) supported on the base and disposed below the substrate sucked by the suction portion, and capable of receiving at least either a back face of the substrate or an edge of the substrate (Fig. 9b) [0050];
a second receiver (57) supported on the base and disposed below the substrate sucked by the suction portion, and capable of receiving of at least either the back face of the substrate or the edge of the substrate (Fig. 9b) [0054]; and
a receiver driving unit configured to cause the second receiver to move with respect to the base so that the second receiver accesses the first receiver and moves away from the first receiver (Fig. 10a & Fig. 10b & Fig. 10c) [0054 & 0055 & 0056 & 0057 & 0058 & 0059 & 0060 & 0061 & 0062 & 0063 & 0064].
Regarding Claim 2, Sakata discloses:
the first transport mechanism transports a substrate, at least a part of the first receiver and at least a part of the second receiver are disposed in such a manner as to overlap the substrate sucked by the suction portion in plan view (Fig. 8 & Fig. 9a & Fig. 9b).
Regarding Claim 3, Sakata discloses:
a mount table (33) configured to place a substrate thereon, wherein
the first transport mechanism places a substrate on the first receiver and the second receiver by stopping suction of the substrate by the suction portion, and thereafter places the substrate on the mount table (Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 4, Sakata discloses:
a treating unit (3) configured to treat a substrate, wherein
the treating unit includes a substrate holder (10) configured to hold a substrate (Fig. 4), and
the first transport mechanism places a substrate on the first receiver and the second receiver by stopping suction of the substrate by the suction portion, and thereafter places the substrate on the substrate holder [0034 & 0035 & 0062 & 0068] (Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 5, Sakata discloses:
the second receiver moves with respect to the base so that the second receiver is movable between a drop-preventing position and a retreating position [0054 & 0056 & 0057 & 0058 & 0060 & 0062 & 0064] (Fig. 10a & Fig. 10b & Fig. 10c),
when the second receiver is in the drop-preventing position, at least a part of the second receiver overlaps the substrate sucked by the suction portion in plan view (Fig. 9a & Fig. 9b & Fig. 10a & Fig. 10b & Fig. 10c), and
when the second receiver is in the retreating position, the substrate is in a horizontal posture and is able to pass in an up-down direction through a space between the first receiver and the second receiver (Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 6, Sakata discloses:
the receiver driving unit includes:
an actuator (62 & 63 & 65) configured to move the second receiver between the drop-preventing position and the retreating position [0058 & 0059 & 0060 & 0061]; and
an elastic member configured to bias the second receiver from the retreating position toward the drop-preventing position [0061].
Regarding Claim 7, Sakata discloses:
the receiver driving unit includes an electric motor configured to cause the second receiver to move with respect to the base [0061].
Regarding Claim 8, Sakata discloses:
the first receiver is fixed to the base (Fig. 9a & Fig. 9b & Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 9, Sakata discloses:
the hand includes:
a first contact portion (49a) fixed to the base and configured to contact at least either the top face of the substrate or the edge of the substrate sucked by the suction portion (Fig. 9a & Fig. 9b & Fig. 10a & Fig. 10b & Fig. 10c); and
a first wall connected to the first contact portion and extending downward from the first contact portion through a position lateral of the substrate sucked by the suction portion (Fig. 9a & Fig. 9b & Fig. 10a & Fig. 10b & Fig. 10c), and
the first receiver is connected to the first wall (Fig. 9a & Fig. 9b & Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 10, Sakata discloses:
a substrate transporting method, comprising:
a transporting step of transporting a substrate (W) by causing a suction portion [48] attached to a base (56) to flow gas along a top face of the substrate, and to suck the substrate upward without contacting the substrate [0049 & 0050 & 0051 & 0052 & 0053 & 0069 & 0070 & 0071 & 0073] (Fig. 10a & Fig. 10b & Fig. 10c), and causing a hand driving unit to move the base (24 & 25) [0037 & 0038 & 0039 & 0040 & 0041];
a placing step of placing the substrate on a receiver supported on the base and disposed below the suction portion by stopping suction of the substrate by the suction portion [0050 & 0054]; and
a delivering step of delivering the substrate from the receiver to a mount table (Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 11, Sakata discloses:
a substrate transporting method, comprising:
a transporting step of transporting a substrate (W) by causing a suction portion (48) attached to the base to flow gas along a top face of the substrate, and to suck the substrate upward without contacting the substrate [0049 & 0050 & 0051 & 0052 & 0053 & 0069 & 0070 & 0071 & 0073] (Fig. 10a & Fig. 10b & Fig. 10c), and causing a hand driving unit to move the base (24 & 25) [0037 & 0038 & 0039 & 0040 & 0041];
a placing step of placing the substrate on a receiver supported on the base and disposed below the suction portion by stopping suction of the substrate by the suction portion [0050 & 0054]; and
a delivering step of delivering the substrate from the receiver to a substrate holder (10) of a treating unit (3) [0034 & 0035 & 0062 & 0068] (Fig. 10a & Fig. 10b & Fig. 10c).
Regarding Claim 12, Sakata discloses:
a substrate treating apparatus (1), comprising:
a first transport mechanism (7) configured to transport a substrate (W);
a second transport mechanism (10) configured to transport a substrate; and
a mount table (11) on which a substrate transported between the first transport mechanism and the second transport mechanism is placed [0034 & 0035 & 0036],
the first transport mechanism including a hand (21), and
the hand including a suction portion (48) configured to flow gas along either a top face of a substrate or a back face of a substrate, and configured to suck the substrate without contacting the substrate [0050].
Regarding Claim 15, Sakata discloses:
a carrier platform (40) configured to place a carrier (2) thereon (Fig. 3), the carrier accommodating a plurality of substrates (Fig. 3), wherein
the second transport mechanism transports a substrate to the carrier placed on the carrier platform [0018 & 0034 & 0035 & 0036 & 0037 & 0041 & 00422 & 0045 & 0046 & 0048 & 0057 & 0062 & 0063 & 0064 & 0065 & 0068 & 0074 & 0075].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 20200101624 A1) in view of Ishibashi et al. (US 20050000449 A1).
Regarding Claim 13, Sakata does not teach:
the mount table includes:
a first slope contacting a first side portion of a substrate; and
a second slope disposed at a position facing the first slope in a horizontal direction, and contacting a second side portion of the substrate,
a distance between an upper end of the first slope and an upper end of the second slope in the horizontal direction is larger than a diameter of the substrate, and
a distance between a lower end of the first slope and a lower end of the second slope in the horizontal direction is smaller than the distance between the upper end of the first slope and the upper end of the second slope in the horizontal direction.
Ishibashi teaches:
a substrate treating apparatus (1), comprising:
a mount table (7 & 8 & 9 &10) on which a substrate (W) is placed (Fig. 1),
the mount table includes:
a first slope contacting a first side portion of a substrate (Fig. 2); and
a second slope disposed at a position facing the first slope in a horizontal direction, and contacting a second side portion of the substrate (Fig. 3),
a distance between an upper end of the first slope and an upper end of the second slope in the horizontal direction is larger than a diameter of the substrate (Fig. 2 & Fig. 3), and
a distance between a lower end of the first slope and a lower end of the second slope in the horizontal direction is smaller than the distance between the upper end of the first slope and the upper end of the second slope in the horizontal direction (Fig. 2 & Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism and a second transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the substrate treating apparatus having a mount table on which the substrate is placed which includes a first slope contacting a first side portion of a substrate, a second slope disposed at a position facing the first slope in a horizontal direction, and contacting a second side portion of the substrate, a distance between an upper end of the first slope and an upper end of the second slope in the horizontal direction is larger than a diameter of the substrate, and a distance between a lower end of the first slope and a lower end of the second slope in the horizontal direction is smaller than the distance between the upper end of the first slope and the upper end of the second slope in the horizontal direction taught by Ishibashi in order to provide a substrate processing system with a substrate mounting plate which has a mounting profile that assists in centering of the substrate to prevent mis-alignment of the substrate during processing.
Claim(s) 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 20200101624 A1) in view of Futase et al. (JP 2000306877 A).
Regarding Claim 14, Sakata teaches:
a first treating unit (3) configured to treat a substrate (W), wherein
the first transport mechanism transports a substrate to the first treating unit,
the first treating unit includes a first substrate holder [substrate treating units necessarily have a substrate holder for supporting the substrate during treatment], 
Sakata does not teach:
the first substrate holder includes:
a first plate;
a supporting member protruding upward from a top face of the first plate, and configured to contact at least either the back face of the substrate or the edge of the substrate, and to support the substrate at a position higher than the top face of the first plate; and
a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward.
Futase teaches:
a first treating unit (1) configured to treat a substrate (W), wherein
the first treating unit includes a first substrate holder (Fig. 3 & Fig. 4 & Fig. 5), and
the first substrate holder includes:
a first plate (Fig. 3 & Fig. 4 & Fig. 5);
a supporting member (10) protruding upward from a top face of the first plate, and configured to contact at least either the back face of the substrate or the edge of the substrate, and to support the substrate at a position higher than the top face of the first plate (Fig. 3) [0004 & 0020 & 0021]; and
a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward (Fig. 3 & Fig. 4 & Fig. 5) [0004 & 0020 & 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism and a second transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the first treating unit configured to treat a substrate, the first treating unit includes a first substrate holder having a first plate, a supporting member protruding upward from a top face of the first plate, and configured to contact at least either the back face of the substrate or the edge of the substrate, and to support the substrate at a position higher than the top face of the first plate. and a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward taught by Futase in order to provide a processing system that secures the substrate during processing in order to prevent damage or improper processing due to unplanned movement of the substrate during processing.
Regarding Claim 16, Sakata teaches:
a substrate treating apparatus (1), comprising:
a first treating unit (3) configured to treat a substrate;
a first transport mechanism (7) configured to transport a substrate (W) to the first treating unit [0034 & 0035 & 0036 & 0037 &0038 & 0039 & 0040 & 0041 & 0042]; and
a controller (30) configured to control the first treating unit and the first transport mechanism [0042 & 0057 & 0059 & 0060 & 0061], 
the first transport mechanism including:
a suction portion (48) configured to flow gas along either a top face of the substrate or the back face of the substrate, and configured to suck the substrate without contacting the substrate [0050]; and
a suction adjusting unit (59) configured to adjust a flow rate of the gas supplied to the suction portion [0042 & 0051 & 0057 & 0063 & 0065 & 0072], and
the controller changing a flow rate of the gas supplied to the suction portion in accordance with a shape of the substrate transported by the first transport mechanism [0042 & 0051 & 0057 & 0063 & 0065 & 0072].
Sakata does not teach:
a substrate treating apparatus comprising
a first treating unit configured to treat a substrate;
the first treating unit including:
a first plate;
a supporting member protruding upward from a top face of the first plate, and configured to contact at least either a back face of the substrate or an edge of the substrate, and to support the substrate at a position higher than the top face of the first plate; and
a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward,
Futase teaches:
a substrate treating apparatus comprising
a first treating unit (1) configured to treat a substrate (W);
the first treating unit including:
a first plate (Fig. 3 & Fig. 4 & Fig. 5);
a supporting member (10) protruding upward from a top face of the first plate, and configured to contact at least either a back face of the substrate or an edge of the substrate, and to support the substrate at a position higher than the top face of the first plate (Fig. 3) [0004 & 0020 & 0021]; and
a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward (Fig. 3 & Fig. 4 & Fig. 5) [0004 & 0020 & 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first treating unit, first transport mechanism having a hand with a suction portion configured to flow gas along either a top face of the substrate or the back face of the substrate, and configured to suck the substrate without contacting the substrate, a suction adjusting unit (59) configured to adjust a flow rate of the gas supplied to the suction portion, a controller for controlling the treating unit and transport mechanism, the controller changing a flow rate of the gas supplied to the suction portion in accordance with a shape of the substrate transported by the first transport mechanism taught by Sakata with the first treating unit configured to treat a substrate, the first treating unit includes a first substrate holder having a first plate, a supporting member protruding upward from a top face of the first plate, and configured to contact at least either the back face of the substrate or the edge of the substrate, and to support the substrate at a position higher than the top face of the first plate. and a gas outlet formed on the top face of the first plate, and configured to blow gas between the top face of the first plate and the back face of the substrate supported by the supporting member, and to suck the substrate downward taught by Futase in order to provide a processing system that secures the substrate during processing in order to prevent damage or improper processing due to unplanned movement of the substrate during processing.
Regarding Claim 17, Sakata does not teach:
the controller changes the flow rate of the gas supplied to the suction portion in accordance with a thickness of a main portion of the substrate, the main portion located inward of a peripheral portion of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller that changes the flow rate of the gas supplied to the suction portion in accordance with a thickness of a main portion of the substrate, the main portion located inward of a peripheral portion of the substrate in order to properly grip the substrate and prevent damage due to dropping or excessive force since the Examiner takes OFFICIAL NOTICE that controls to change the flow rate of a Bernoulli gripper based on size and weight of a substrate to be gripped were well known in the art before the effective filing date of the claimed invention.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 20200101624 A1) in view of Petersen et al. (US 4882933 A).
Regarding Claim 18, Sakata teaches:
a substrate that does not have a recess (Fig. 8 & Fig. 9a & Fig. 9b & Fig. 10a),
the controller changing a flow rate of the gas supplied to the suction portion in accordance with a shape of the substrate transported by the first transport mechanism [0042 & 0051 & 0057 & 0063 & 0065 & 0072].
Sakata does not teach:
a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate (Fig. 5 & Fig. 6); and
when the first transport mechanism transports the first substrate, the controller adjusts the flow rate of the gas, supplied to the suction portion, to a first flow rate, and
when the first transport mechanism transports the second substrate, the controller adjusts the flow rate of the gas, supplied to the suction portion, to a second flow rate larger than the first flow rate.
Petersen teaches:
a plurality of the substrates are classified into:
a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate (Fig. 5 & Fig. 6); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism and a second transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate that does not have a recess without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the substrate manufacturing process for providing substrates which have a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate taught by Petersen in order to provide a substrate processing system capable of processing substrates of various design in order to increase the utility of the system by processing substrates of various design.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller that changes the flow rate of the gas supplied to the suction portion in accordance with a thickness of a main portion of the substrate, the main portion located inward of a peripheral portion of the substrate in order to properly grip the substrate and prevent damage due to dropping or excessive force since the Examiner takes OFFICIAL NOTICE that controls to change the flow rate of a Bernoulli gripper based on size and weight of a substrate to be gripped were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 19, Sakata does not teach:
a plurality of the substrates are classified into:
a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and
a third substrate that has a recess and includes a protective plate made of glass, when the first transport mechanism transports the first substrate, the controller adjusts the flow rate of the gas, supplied to the suction portion, to a first flow rate, and
when the first transport mechanism transports the third substrate, the controller adjusts the flow rate of the gas, supplied to the suction portion, to a third flow rate larger than the first flow rate.
Petersen teaches:
a plurality of the substrates are classified into:
a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate (Fig. 5 & Fig. 6); and
a third substrate that has a recess and includes a protective plate made of glass (Fig. 7 & Fig. 8a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism and a second transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate that does not have a recess without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the substrate manufacturing process for providing substrates which have a recess and does not include a protective plate made of glass, the recess being formed by the main portion of the substrate, located inward of the peripheral portion of the substrate, being recessed than the peripheral portion of the substrate and a substrate that has a recess and includes a protective plate made of glass taught by Petersen in order to provide a substrate processing system capable of processing substrates of various design in order to increase the utility of the system by processing substrates of various design.

Claim(s) 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 20200101624 A1) in view of Jinbo (JP 2006024683 A).
Regarding Claim 20, Sakata teaches:
a substrate treating apparatus (1), comprising:
a first transport mechanism (7) configured to transport a substrate (W) between a first position and a second position; and
a controller (30) configured to control the first transport mechanism [0042 & 0057 & 0059 & 0060 & 0061],
the first transport mechanism including:
a hand (21); and
a hand driving unit (24 & 25) configured to move the hand,
the hand including:
a base (56); and
a suction portion (48) attached to the base (Fig. 9b), configured to flow gas along a first face of the substrate, and to suck the first face of the substrate without contacting the substrate [0050], wherein
when the first transport mechanism transports a substrate, the controller moves the hand at a first speed, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second speed larger than the first speed.
Sakata does not teach:
when the first transport mechanism transports a substrate, the controller moves the hand at a first speed, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second speed larger than the first speed.
Jinbo teaches:
a substrate treating apparatus (1), comprising:
a first transport mechanism (7) configured to transport a substrate (W) between a first position and a second position; and
when the first transport mechanism transports a substrate, the controller moves the hand at a first speed, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second speed larger than the first speed [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the substrate treating apparatus which when the first transport mechanism transports a substrate, the controller moves the hand at a first speed, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second speed larger than the first speed taught by Jinbo in order to provide a processing system which prevents damage to the substrate from excessive acceleration and still maintain an efficient processing system by allowing the transfer device to return to its retrieving position rapidly.
Regarding Claim 21, Sakata does not teach:
the first speed is 50% or less of the second speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first speed which is 50% or less of the second speed in order to prevent damage to the substrate from excessive acceleration and still maintain an efficient processing system by allowing the transfer device to return to its retrieving position rapidly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))

Regarding Claim 22, Sakata does not teach:
when the first transport mechanism transports a substrate, the controller moves the hand at a first acceleration, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second acceleration larger than the first acceleration.
Jinbo teaches:
when the first transport mechanism transports a substrate, the controller moves the hand at a first acceleration, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second acceleration larger than the first acceleration [0006 & 0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate treating apparatus having a first transport mechanism, the first transport mechanism having a hand with a suction portion configured to flow gas along the substrate to suck the substrate without contacting the substrate and a mount table on which a substrate transported by the first transport mechanism is placed taught by Sakata with the substrate treating apparatus which when the first transport mechanism transports a substrate, the controller moves the hand at a first speed, and when the first transport mechanism does not transport a substrate, the controller moves the hand at a second speed larger than the first speed taught by Jinbo in order to provide a processing system which prevents damage to the substrate from excessive acceleration and still maintain an efficient processing system by allowing the transfer device to return to its retrieving position rapidly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication US 20080110401 A1 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches a substrate processing susceptor using pins to transfer the substrate and sloped edges on the susceptor stage to center the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652